Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2018

                                       No. 04-17-00780-CR

                                     Clint Harrison ELLER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A15100
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Pending before the court are appellant’s motion for extension of time to file his brief and
a notification of late record filed by the court reporter. In his motion, appellant states a portion
of the reporter’s record has not been filed and requests that the deadline for filing his brief be
extended to thirty days from the date the missing portion of the reporter’s record is filed. In the
notification of late record, the court reporter states payment arrangements were “just made” and
requests forty-five days to file the missing portion of the reporter’s record. Appellant’s motion is
GRANTED. It is ORDERED that the missing portion of the reporter’s record must be filed no
later than August 6, 2018, and appellant’s brief must be filed no later than thirty days from the
date the missing portion of the reporter’s record is filed.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court